                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION



IN RE:

BARRETT HOLLOWAY MOORE,                          Case No. 17-20106-DOB

                                                 Chapter 7 Proceeding
______________________________/                  Honorable Daniel S. Opperman

                        NOTICE OF UNCLAIMED FUNDS OR
               FUNDS UNDER $5 TO BE DEPOSITED IN THE U.S. REGISTRY

       The attached check represents the total sum of unclaimed dividends in this
estate and is to be paid to the Court pursuant to 11 U.S.C §347(a), in the amount of
$2,780.38. The name(s) of the parties, claim number(s) and amount(s) to unclaimed
dividends is/are as follows:

         (1)    Kevin Ryan                       $209.40
                Claim No. 14

         (2)    Philip Mondrowski                $112.31
                Claim No.15

         (3)    Mike Manderson                   $2,458.67
                Claim No. 18
                TOTAL                            $2,780.38



DATED: June 25, 2020                             /s/ Randall L. Frank
                                                 ____________________________
                                                 Randall L. Frank (P33189)
                                                 Chapter 7 Trustee
                                                 P.O. Box 2220
                                                 Bay City, MI 48707-2220
                                                 (989) 893-2461
                                                 randall.frank@gmail.com




 17-20106-dob       Doc 277    Filed 06/25/20   Entered 06/25/20 11:48:24   Page 1 of 1
